Citation Nr: 0812626	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hammer toes of both 
feet, and if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right eye 
disability, and if so, whether the reopened claim should be 
granted.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left eye 
disability, and if so, whether the reopened claim should be 
granted.

4.  Entitlement to service connection for a respiratory 
disability.

5.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The veteran presented personal testimony at a Travel Board 
hearing chaired by the undersigned Veterans Law Judge in 
January 2008.  A transcript of the hearing is associated with 
the veteran's claims folder.

The Board notes that the veteran submitted additional medical 
records subsequent to the January 2008 hearing, which have 
not been reviewed by the RO.  The veteran included a waiver 
of initial RO consideration of those records.  Therefore, a 
remand is not required.

In April 2008, the Board granted the veteran's motion to 
advance this case on the docket due to his age.

The issues of entitlement to service connection for 
respiratory and bilateral eye disabilities and entitlement to 
an initial compensable disability rating for bilateral 
hearing loss are addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  In an unappealed September 2001 rating decision, the RO 
denied the veteran's claims for service connection for hammer 
toes of both feet and eye disability.

2.  The evidence associated with the claims file subsequent 
to the September 2001 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claims, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claims.

3.  Hammer toes of both feet are etiologically related to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for hammer toes 
of both feet and bilateral eye disability. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

2.  Hammer toes of both feet incurred as a result of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claims for service connection for hammer toes of both feet 
and bilateral eye disability and that the evidence of record 
is sufficient to establish the veteran's entitlement to 
service connection for hammer toes.  Therefore, no further 
development of the record is required with respect to the 
matters decided herein.  

I.  Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Bilateral Foot Disability

The veteran originally filed a claim for service connection 
for bilateral hammer toes in August 2000.  In a September 
2001 unappealed rating decision, the RO denied the veteran's 
claim based on its determination that a chronic foot disorder 
was not present in service and no current foot disorder was 
related to service.  In rendering this decision, the RO 
rejected a statement providing a nexus opinion from S. Patel, 
MD, because it was not supported by objective medical 
evidence.  

Evidence received after the September 2001 decision includes 
additional statements from Dr. Patel, in which he opines that 
the flexion contractures of the toes of both feet are due to 
wearing ill-footed boots during his first 3 years of active 
duty.  Also added to the record is the transcript of the 
veteran's hearing before the undersigned.  He testified that 
during service he was provided combat boots that were too 
small and that it took him 3 years to obtain properly fitting 
boots.  He also testified that his foot problems began in 
service and have continued since then.  Additional evidence 
also includes a lay statement from the veteran's wife, who is 
also a certified nurse, and lay statements from the veteran's 
sisters in which they recall the veteran complaining about 
foot problems since his return home from service.  This 
evidence is not cumulative or redundant of the evidence 
previously of record.  Moreover, this evidence is 
sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received and the claim of 
entitlement to service connection for a bilateral hammer toes 
is reopened.

Bilateral Eye Disability 

The veteran originally filed a claim for service connection 
for an eye disability in August 2000.  In a September 2001 
unappealed rating decision, the RO denied the veteran's claim 
based on its determination that a chronic eye disorder was 
not present in service or currently shown.  The evidence then 
of record included the report of examination for discharge 
showing that the veteran was found to have no disability of 
either eye and no post-service medical evidence showing that 
he was found to have a disability of either eye.

Evidence received after the September 2001 decision includes 
a private examination report from Daynes Optical which 
reflects diagnoses of mild cataracts in each eye and nasal 
pterygium of the right eye.  The treating optometrist noted 
that the veteran's history was significant for exposure in 
the military.  He stated that that the pterygium was possibly 
due to exposure while in the military.  Also added to the 
record are more detailed statements from the veteran 
concerning his alleged eye trauma in service and resulting 
blisters in his eyes.  A lay statement from someone who 
served with the veteran and recalls the veteran experiencing 
eye blisters in service has also been added to the record.  
The foregoing evidence is not cumulative or redundant of the 
evidence previously of record and is sufficiently probative 
to establish a reasonable possibility of substantiating the 
claim.  Accordingly, reopening of this claim is also in 
order.

II.  Service Connection for Hammer Toes of Both Feet

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.   Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In a multiple statements, the veteran he reported that while 
in service he was issued combat boots that were a size too 
small for his feet.  He requested replacement boots but since 
there was a shortage of supplies, replacement boots were not 
given to him.  He noted that in 1951 his boots wore out in 
the area of his toes.  He contends that his toes are 
malformed and he constantly has pain while walking due to the 
combat boots issued during military service.  

The majority of the veteran's service medical records are 
unavailable with the exception of his discharge examination 
report and hospital admission cards created by the Office of 
the Surgeon General, Department of the Army.  These records 
are absent any notation indicating that the veteran was 
treated for a foot condition while in service.  Under such 
circumstances, there is a heightened obligation on the part 
of VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Because the majority of the veteran's 
service medical records, if they existed, remain absent from 
the file, the Board's analysis has been undertaken with the 
heightened obligation set forth in Cuevas and O'Hare in mind.  
It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

In this case, following a review of all of the evidence, the 
Board has no reason to doubt the veteran's contentions with 
respect to his foot problems in service and his wearing of 
combat boots that were too small.  The record also contains 
private medical records reflecting current diagnoses hammer 
toes of both feet  Additionally, the veteran has provided a 
statement from Dr. Patel, opining that the flexion 
contractures of the toes of his feet are related to service.  
There is no contrary medical opinion of record.  

Therefore, as all elements necessary for service connection 
have been met, the Board concludes that service connection 
for hammer toe deformities of both feet is warranted. 


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for hammer 
toes of both feet is granted.

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a 
bilateral eye disability is granted.

Service connection for hammer toes of both feet is granted.


REMAND

With respect to the veteran's claim of service connection for 
a respiratory disability, during his January 2008 personal 
hearing, he indicated that he had sought private medical 
treatment as well as VA treatment.  He also indicated that an 
X-ray study was performed on his lungs.  Development to 
obtain these potentially pertinent records is in order.    

With respect to the veteran's claim for service connection 
for bilateral eye disability, the Board has found the 
veteran's testimony to be credible.  While there is medical 
evidence suggesting that the veteran has a current eye 
disability due to service, the medical evidence currently of 
record is not sufficient to decide this claim.  Given the 
competent medical evidence of a current disorder, the reports 
of symptoms in service, and of a continuity of 
symptomatology; the Board finds that the veteran should be 
afforded VA examination to determine the etiology of all 
currently present acquired eye disorders. 

Turning to the veteran's bilateral hearing loss claim, he 
contends that his service-connected bilateral hearing loss is 
more severe than reflected in the initial rating assigned.  
The Board notes that the most recent VA audiological 
examination was performed in August 2005.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of 
the length of time since the veteran's last examination, the 
Board is of the opinion that he should be afforded a new 
examination addressing the severity of his service-connected 
bilateral hearing loss.

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran any additional required notice.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should request 
the veteran to provide a copy of any 
outstanding medical records pertaining 
to post-service treatment or evaluation 
of any of the disabilities at issue or 
the identifying information and any 
necessary authorization to enable VA to 
obtain a copy of the records on his 
behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination to determine 
the nature and etiology of each 
currently present eye disorder.  With 
respect to each currently present 
acquired eye disorder, the examiner 
should provide an opinion as to whether 
there is 50 percent or better 
probability that the disorder began in 
service, or is otherwise etiologically 
related to service.  The examiner 
should provide the rationale for each 
opinion expressed.

4.  The RO or the AMC should also make 
arrangements for the veteran to be 
afforded a VA audiological examination 
to assess the severity of his service-
connected bilateral hearing loss 
disability.

5.  Thereafter, the RO or the AMC 
should review the claims folder and 
ensure that the requested development 
has been conducted and completed in 
full.  If any development is 
incomplete, appropriate corrective 
action is to be implemented.

6.  The RO or the AMC should also 
undertake any other indicated 
development.

7.  Thereafter, the RO or the AMC 
should readjudicate the issues on 
appeal in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


